769 S.W.2d 655 (1989)
NCNB NATIONAL BANK OF TEXAS and Richard Logan, Appellants,
v.
C.E. ERWIN, Sr., By and Through Mrs. C.W. ERWIN, et al., Appellees.
No. 13-89-041-CV.
Court of Appeals of Texas, Corpus Christi.
March 30, 1989.
Barry McClenahan, Richard A. Sparr, Jr., John Clark Long, IV, San Antonio, for appellants.
Douglass D. Hearne, Brian W. Bishop, Austin, William F. Seerden, Cullen, Carsner, Seerden & Cullen, Victoria, for appellees.

OPINION
PER CURIAM.
This is an appeal from an order granting a temporary injunction. The transcript in the above cause was received in this Court on January 27, 1989. Upon inspection of the transcript, it appeared that the appeal was not properly perfected since no cost bond, cash deposit, or affidavit in lieu thereof was filed as required by Tex.R. App.P. 40(a).
On January 27, 1989, pursuant to Tex.R. App.P. 56(a) and 60(a)(2), appellants' attorney was given notice of the above defect so that steps could be taken to correct the defect, if it could be done. Appellants' attorney was further advised that if after the expiration of ten days the defect was not cured, the appeal would be dismissed. On February 10, 1989, this Court received a supplemental transcript in the above cause. Upon inspection of the supplemental transcript, it appeared that a cash deposit had been tendered to the district clerk, however, the certificate as to cash in lieu of bond showed that the deposit had not been timely filed as required by Tex.R.App.P. 42(a)(3).
On February 24, 1989, appellants' attorney was given notice of this defect so that steps could be taken to cure the defect, if it could be done. Appellants' attorney was further advised that if after the expiration of ten days the defect was not cured, the appeal would be dismissed.
In response to this Court's notice, on March 6, 1988, the appellants filed a motion for leave to file cash deposit in lieu of bond. However, Tex.R.App.P. 42 makes no provision for an extension of time to perfect the appeal in an accelerated appeal. St. Louis Federal Savings & Loan Assoc. v. Summerhouse Joint Venture, 739 S.W.2d 441, 442 (Tex.App.Corpus Christi 1987, no writ).
Accordingly, having considered that appellants' cash deposit in lieu of bond was not timely filed, this Court is of the opinion *656 that appellants' motion for leave to file the cash deposit in lieu of bond should be denied, the remaining motions should be dismissed, and the appeal should be dismissed for want of jurisdiction. Accordingly, appellants' motions are denied and the appeal is hereby DISMISSED FOR WANT OF JURISDICTION.